 4:17-cv-03108-JMG-CRZ Doc # 106 Filed: 04/09/21 Page 1 of 1 - Page ID # 2734




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

CITY OF SOUTH                SIOUX    CITY,
NEBRASKA,
                                                            4:17CV3108
                     Plaintiff,

       vs.                                                     ORDER

THE CHARTER OAK FIRE INSURANCE
COMPANY, and       PHILADELPHIA
INDEMNITY INSURANCE COMPANY,

                     Defendants.



      The court has been advised that there has been a delay in finalizing the
global settlement agreement reached in mediation. Plaintiff has requested an
extension of the dismissal document deadline for an additional 90 days, and the
opposing parties have agreed to the extension.

      Accordingly,

      IT IS ORDERED that:

      (1)    On or before July 8, 2021, the parties shall file a joint stipulation for
dismissal (or other dispositive stipulation) with the clerk of the court, together with
submitting to the trial judge a draft order which will fully dispose of the case.

      (2)   Absent compliance with this order, this case (including all
counterclaims and the like) may be dismissed without further notice.


      Dated this 9th day of April, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
